IN THE SUPREME COURT OF THE STATE OF NEVADA

MARK J. GARDBERG, ESQ., IN HIS No. 83556
CAPACITY AS RECEIVER FOR, AND
ACTING ON BEHALF OF, FLAMINGO-
PECOS SURGERY CENTER, LLC, A

 

NEVADA LIMITED LIABILITY
COMPANY, . r L E D

os Appellant, ~ JUL 01 2022
WILLIAM D. SMITH, M.D., AN CLERIC OF SUPREME COURT
INDIVIDUAL; AND SHELDON BY —2\leacgntyc.
FREEDMAN, M.D., AN INDIVIDUAL,

Respondents.

MARK J. GARDBERG, ESQ., IN HIS No. 83805

CAPACITY AS RECEIVER FOR, AND
ACTING ON BEHALF OF, FLAMINGO-
PECOS SURGERY CENTER, LLC, A
NEVADA LIMITED LIABILITY
COMPANY,

Appellant,

vs.

WILLIAM D. SMITH, M.D., AN
INDIVIDUAL; AND SHELDON
FREEDMAN, M.D., AN INDIVIDUAL,

Respondents.

 

 

ORDER DISMISSING APPEALS

Docket No. 83556 is an appeal from a district court order

eranting summary judgment. Docket No. 83805 is an appeal from a district

Supreme Court
OF
NEvADA

(QO) 19374 aco
P- AOZOD

 

 
court order granting attorney fees and costs. Eighth Judicial District Court,
Clark County; Elizabeth Goff Gonzalez, Judge.

This court thrice ordered appellant to show cause why these
appeals should not be dismissed for lack of jurisdiction. In the most recent
order, this court pointed out that certain claims against respondent William
D. Smith appeared to remain pending in the district court. Thus, the order
challenged in Docket No. 83556 is not appealable as a final judgment. See
NRAP 3A(b)(1); Lee v. GNLV Corp., 116 Nev. 424, 426, 996 P.2d 416, 417
(2000) (defining a final judgment). In a prior order to show cause, this court
explained that, in the absence of a final judgment, the order on appeal in
Docket No. 83805 is not appealable as a special order after final judgment.
See NRAP 3A(b)(8). Appellant was directed to show cause, by May 27, 2022,
why these appeals should not be dismissed for lack of jurisdiction.
Appellant was cautioned that failure to demonstrate that this court has
jurisdiction may result in the dismissal of these appeals. To date, appellant
has not filed a response to the most recent order or otherwise communicated
with this court.

Appellant fails to demonstrate that the district court has
entered a final judgment appealable under NRAP 3A(b)(1) or that the order
challenged in Docket No. 83556 is appealable under any other statute or
court rule. See Brown v. MHC Stagecoach, LLC, 129 Nev. 348, 345, 301
P.3d 850, 851 (2013) (this court “may only consider appeals authorized by
statute or court rule”). Appellant also fails to demonstrate any basis for
appealability of the order challenged in Docket No. 83805. Accordingly,
appellant fails to demonstrate that this court has jurisdiction, see Moran v.
Bonneville Square Assocs., 117 Nev. 525, 527, 25 P.3d 898, 899 (2001)
(‘[T]he burden rests squarely upon the shoulders of a party seeking to

Supreme Court
OF
NEVADA 9

(Q) (947A SE

 

 
invoke our jurisdiction to establish, to our satisfaction, that this court does

in fact have jurisdiction.”), and this court

ORDERS these appeals DISMISSED.

Silver

°

(optK. 5 Prekoriire 3

Cadish Pickering )

 

cc: Chief Judge, Eighth Judicial District Court
Eighth Judicial District Court, Department 11
Thomas J. Tanksley, Settlement Judge
Iqbal Law, PLLC
Cook & Kelesis
Eighth District Court Clerk

Supreme Court
OF
Nevapa 3

(0) [947A cei